 

ANNEX G

 

[ex10-14logo.jpg]

 

January 21, 2009

 

Steve Olson

President

ARC Wireless Solutions, Inc.

10601 West 48th Ave

Wheat Ridge, Colorado 80033

 

Dear Steve:

 

This letter will confirm in writing the engagement, which began in November
2008, of Quadrant Management, Inc. (the “Advisor”) as non-exclusive financial
advisor to ARC Wireless Solutions, Inc. (“ARC” or the “Company”) in connection
with the restructuring of the Company and to perform ongoing consulting and
advisory services under the terms and conditions set forth below.

 

1.Description of Services. Quadrant will perform ongoing consulting and advisory
services for the Company through Quadrant personnel (acting at all times as
independent contractors to the Company), which shall include but shall not be
limited to the following:

 

1.1.Restructuring Services. Quadrant will assist in restructuring and
renegotiating the Company’s liabilities and ongoing contractual commitments,
including with vendors and major creditors. Quadrant will assist Company
management in developing and executing operational restructuring solutions,
including working with management to develop and review cost reduction
initiatives and implementing cash conservation guidelines and controls.

 

1.2.Business Consulting Services. Quadrant will, as requested by the Company,
assist and advise Company management and the Board of Directors in creating,
implementing and monitoring performance under the Company’s strategic and
business plans.

 

1.3.Financial Advisory_Services. Quadrant will assist Company management in
building and maintaining detailed financial models, including those relating to
cash flows, income and liquidity, and update and monitor performance of those
models under the Company’s strategic and business plans referred to above in
Section 1.2.

 

1.4.Other Services. Quadrant will assist with such other matters as may
reasonably be requested by the Company within Quadrant’s areas of expertise.

 

2.Fees and Expenses. In consideration of the ongoing services to be performed by
Quadrant and for services rendered to date, ARC shall pay to Quadrant fees and
expenses as follows, unless this letter agreement is earlier terminated by ARC
for cause:

 

2.1.Initial Payment. ARC shall pay an initial cash fee to Quadrant by no later
than January 23, 2009 of $250,000, in recognition of restructuring services
provided to date.

 

 

 

 

ARC Wireless Solutions, Inc.

January 21, 2009

Page 2 of 3

 

2.2.Annual Fees. In recognition for ongoing services, Quadrant shall be entitled
to receive the greater of the following as annual fees, commencing with the
financial year ending December 31, 2009.

 

2.2.1.$250,000, or

2.2.2.The product of (a) 20% and (b) the increase, if any, in the reported
EBITDA (as defined below) for the financial year over the preceding year, or

2.2.3.The product of (a) 20% and (b) the reported EBITDA (as defined below) for
the financial year.

 

Any fees payable under this provision will be. paid upon completion of the
Company's financial years' results. For purposes of this Agreement, EBITDA is
defined as earnings before interest, taxes, depreciation and amortization after
adjusting for one-time and non-recurring items.

 

2.3.Expense Reimbursements. In addition to the above fees, the Company shall
reimburse Quadrant for all reasonable out-of-pocket costs and expenses incurred
by Quadrant in connection with the performance of its services hereunder.

 

3.Term. This letter agreement shall continue until December 31, 2013; provided,
however. that, at the end of such term, this letter agreement shall renew for
additional one-year periods unless either party shall provide written notice of
termination to the other no later than 30 days prior to the next expiration
date.

 

4.Confidentiality. Quadrant agrees to keep confidential all information obtained
from ARC, and Quadrant will not disclose to any other person or entity, or use
for any purpose other than specified herein, any information pertaining to ARC
which is either non-public, confidential, or proprietary in nature which it
obtains or is given access to during the performance of the services provided
hereunder. The foregoing is not intended to nor shall be construed as
prohibiting Quadrant from disclosure pursuant to a valid subpoena or court
order, provided, that in such case ARC shall be promptly notified of such
subpoena or court order and be provided an opportunity to seek and obtain a
protective order barring or limiting the scope of such disclosure.

 

5.Binding Agreement. This letter agreement shall be binding upon ARC, its
successors and assigns.

 

6.Independent Contractor. Quadrant shall act under this letter agreement solely
as an independent contractor and not as an agent, partner, employee or joint
venturer of ARC.

 

 

 

 

ARC Wireless Solutions, Inc.

January 21, 2009

Page 3 of 3

 

7.Indemnification. ARC shall, to the fullest extent permitted by law, indemnify
Quadrant and cach of its agents, officers, shareholders, employees, members,
representatives, and all others acting on its behalf (collectively with
Quadrant, the "Indemnified Parties"), against any and all liabilities, costs,
expenses (including legal fees and expenses), settlements, judgments and losses
(collectively, "Damages), resulting from, in connection with or arising out of
any actual and threatened claim, action, demand, dispute or proceeding of
whatever kind and nature that may be asserted against an Indemnified Party in
any way arising from the activities of Quadrant pursuant to this letter
agreement to the same extent as if such Indemnified Party were an officer of the
Company. All such Damages shall be advanced to each Indemnified Party to the
fullest extent permitted an officer of the Company under and subject to
repayment, in accordance with applicable law and the Company's Certificate of
Incorporation and Bylaws. The Company will not be liable to any Indemnified
Party under the foregoing indemnification and reimbursement provisions (a) for
any settlement by an Indemnified Party effected without the Company's prior
written consent (not to be unreasonably withheld) or (b) to the extent that any
loss, claim, damage or liability is found to have resulted from the misconduct
or negligence of Quadrant or any Indemnified Party.

 

8.Jurisdiction. This letter agreement shall be governed by the laws of the State
of New York.

 

9.Entire Agreement. This letter agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings, either oral or written with
respect thereto.

 

If this letter agreement meets with your approval, please indicate your
acceptance of the above terms by signing where indicated below and returning
this letter agreement to the undersigned. Thank you for the opportunity to be of
service.

 

  Sincerely,       /s/ Alan Quasha   Alan Quasha   President   Quadrant
Management, Inc.

 

AGREED AND ACCEPTED:

 

The foregoing accurately sets forth our understanding and agreement with respect
to the matters set forth above.

 

  ARC Wireless Solutions, Inc.           By: /s/ Steve Olson             Title:
President  

  

 



 